             Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 1 of 48



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                              ENTERED
                                                                                                                 11/20/2019
                                                            )
    In re:                                                  )      Chapter 11
                                                            )
    APPROACH RESOURCES INC., et al.,                        )      Case No. 19-36444 (MI)
                                                            )
                            Debtors. 1                             (Joint Administration Requested)
                                                            )
                                                            )

                 INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO USE
               CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION,
                (III) MODIFYING THE AUTOMATIC STAY, (IV) SCHEDULING
                 A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

             Upon the Emergency Motion of Debtors for Entry of Orders (I) Authorizing Limited Use

of Cash Collateral on an Interim Basis; (II) Obtaining Postpetition Credit Secured by Senior Liens

Upon Entry of a Final Order; (III) Granting Adequate Protection; (IV) Scheduling a Final

Hearing; and (V) Granting Related Relief (the “Financing Motion”), 2 filed by the above-captioned

debtors and debtors in possession (collectively, the “Debtors”), requesting, inter alia, pursuant to

sections 105, 361, 362(d), 363(c), 364(c)(1), 364(c)(2), 365(c)(3), 364(d)(1), 503(b), and 507 of

title 11 of the United States Code (the “Bankruptcy Code”), and Rules 2002, 4001, 6004, and 9014

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”):




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122); Approach
Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach Services, LLC
(3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar Centre, 6500 West
Freeway, Suite 800, Fort Worth, Texas 76116.
2
  Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Financing Motion.
INTERIM FINANCING ORDER                                                                                       PAGE 1
           Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 2 of 48



          (a)      entry of an interim order (the “Interim Order”) providing:

                   (i)     authority for the Debtors to use Cash Collateral (as defined below) of
                           JPMorgan Chase Bank, N.A., in its capacity as administrative agent (in such
                           capacity, the “Prepetition Agent”) for itself and for and on behalf of the
                           other lenders from time to time party to the Prepetition Credit Agreement
                           (as defined below) (in such capacity, the “Prepetition Lenders” and together
                           with the Prepetition Agent, the Issuing Bank, the Bank Products Providers
                           and Secured Swap Providers (each as defined in the Prepetition Credit
                           Agreement defined below), the “Prepetition Secured Parties”) in
                           accordance with the terms and conditions set forth herein;

                   (ii)    the grant of superpriority claims and the grant of automatically perfected
                           liens, security interests, and other adequate protection to the Prepetition
                           Agent with respect to its interests in the Prepetition Collateral (as defined
                           below) and the Adequate Protection Collateral (as defined below); and

                   (iii)   modification of the automatic stay of section 362 of the Bankruptcy Code
                           (the “Automatic Stay”) to the extent provided herein; and

                   (iv)    a waiver of any applicable stay (including under Bankruptcy Rule 6004)
                           with respect to the effectiveness and enforceability of the Interim Order and
                           providing for the immediate effectiveness of the Interim Order;

          (b)      scheduling the Final Hearing (as defined below) within thirty (30) days of the
                   Petition Date and approving notice with respect thereto in accordance with
                   Bankruptcy Rule 4001(c)(2); and

          (c)      entry of a final order providing:

                   (i)     approval of the relief granted in this Interim Order on a final basis;

                   (ii)    authority for Debtor Approach Resources Inc. (the “Borrower”) to obtain,
                           and its subsidiary Debtors (collectively, the “Guarantors”) to guaranty,
                           post-petition debtor-in-possession credit financing in an aggregate principal
                           amount of up to $41,250,000 from (i) JPMorgan Chase Bank, N.A. in its
                           capacity as the post-petition agent (in such capacity, the “DIP Agent”, and
                           together in its capacity as the Prepetition Agent, the “Agent”) under that
                           certain Senior Secured Super Priority Debtor-in-Possession Credit
                           Agreement (the “DIP Credit Agreement”) 3 and (ii) the Prepetition Lenders
                           that are party to the DIP Credit Agreement (in their capacity as post-petition
                           lenders under the DIP Credit Agreement, collectively, the “DIP Lenders”,
                           and together in their capacity as Prepetition Lenders, the “Lenders”, and the
                           DIP Lenders together with the DIP Agent, the Issuing Bank, the Bank
                           Products Providers and Secured Swap Providers (each as defined in the DIP

3
    A copy of the DIP Credit Agreement is attached to the Financing Motion as Exhibit C.

INTERIM FINANCING ORDER                                                                             PAGE 2
        Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 3 of 48



                         Credit Agreement), the “DIP Secured Parties”), consisting of (A) new
                         money revolving credit in an amount not to exceed $16,500,000 as provided
                         in the DIP Credit Agreement (the “Revolving DIP Loans”), and (B) roll-up
                         loans to refinance the Prepetition Claim (as defined below) in the amount
                         up to $24,750,000 on a final basis (the “Roll-Up Loans”) (the Revolving
                         DIP Loans, collectively with the Roll-Up Loans being the “DIP Loans”), in
                         accordance with the terms and conditions set forth in the Final Order (as
                         defined below), the DIP Credit Agreement and the DIP Documents (as
                         defined below) (collectively, the “DIP Credit Facility”) 4;

       (d)      authority for the Debtors to execute, deliver, and perform under the DIP Credit
                Facility and DIP Documents, and all other related agreements and documents
                creating, evidencing, or securing indebtedness or obligations of any of the Debtors
                to the DIP Agent on account of the DIP Credit Facility (all obligations and
                indebtedness of any of the Debtors to the DIP Secured Parties under the DIP
                Documents (including, without limitation the DIP Loans) as set forth in the
                definition of “Indebtedness” in the DIP Credit Agreement” collectively, the “DIP
                Obligations”) or granting or perfecting liens or security interests by any of the
                Debtors in favor of and for the benefit of the DIP Agent on account of the DIP
                Credit Facility, as the same now exists or may hereafter be amended, modified,
                supplemented, ratified, assumed, extended, renewed, restated, or replaced, the
                “Loan Documents” (as defined in the DIP Credit Agreement), and any and all of
                the other agreements and documents currently executed or to be executed in
                connection therewith or related thereto, by and among any of the Debtors, the DIP
                Agent, and the DIP Lenders (collectively, the “DIP Documents”);

       (e)      authority for the indefeasible transfer of Cash Collateral to and for the benefit of
                the DIP Agent;

       (f)      the grant of (i) automatically perfected, first-priority priming liens and security
                interests in the Collateral (as defined in the Final Order) and (ii) superpriority
                claims with priority over all other administrative expense claims and other
                postpetition claims against the Debtors’ and their estates, to the DIP Agent to secure
                the DIP Obligations; and

       (g)      approval of the terms and conditions of the DIP Credit Facility and the DIP
                Documents.




 4
   Pending entry of the Final Order, the Agent will hold the signatures of the DIP Lenders and Debtors to the DIP
 Credit Agreement and related fee letter (the “DIP Credit Agreement Signatures”) in irrevocable escrow such that
 they cannot be withdrawn pending approval and entry of the Final Order, provided that no Event of Default (as
 defined below) shall have occurred and be continuing. Upon approval and entry of the Final Order, and provided
 that no Event of Default shall have occurred and be continuing, the Agent will release the DIP Credit Agreement
 Signatures.

INTERIM FINANCING ORDER                                                                                  PAGE 3
        Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 4 of 48



       The Bankruptcy Court having considered the Financing Motion, the Declaration of Kevin

L. Larin in Support of Emergency Motion of Debtors for Entry of Orders (I) Authorizing Limited

Use of Cash Collateral on an Interim Basis; (II) Obtaining Postpetition Credit Secured by Senior

Liens Upon Entry of a Final Order; (III) Granting Adequate Protection; (IV) Scheduling a Final

Hearing; and (V) Granting Related Relief; the Declaration of Alexander Svoyskiy in Support of

Emergency Motion of Debtors for Entry of Orders (I) Authorizing Limited Use of Cash Collateral

on an Interim Basis; (II) Obtaining Postpetition Credit Secured by Senior Liens Upon Entry of a

Final Order; (III) Granting Adequate Protection; (IV) Scheduling a Final Hearing; and (V)

Granting Related Relief, and the evidence submitted at the interim hearing held before this

Bankruptcy Court on November 19, 2019, to consider entry of this Interim Order (the “Interim

Hearing”); and in accordance with Bankruptcy Rules 2002, 4001(b) and (d), 6004, and 9014 and

the Bankruptcy Local Rules, due and proper notice of the Financing Motion and the Interim

Hearing having been given; and it appearing that approval of the interim relief requested in the

Financing Motion is necessary to avoid immediate and irreparable harm to the Debtors pending

the Final Hearing (as defined below) and is otherwise fair and reasonable and in the best interests

of the Debtors, their creditors and their estates, and essential for the continued operation of the

Debtors’ businesses; and all objections, if any, to the entry of this Interim Order having been

withdrawn, resolved or overruled by the Bankruptcy Court; and after due deliberation and

consideration, and for good and sufficient cause appearing therefor:

THE BANKRUPTCY COURT HEREBY MAKES THE FOLLOWING FINDINGS OF
FACT AND CONCLUSIONS OF LAW:

       1.      The Debtors and the Prepetition Agent have stipulated and agreed as follows, and

based upon the pleadings and evidence presented at the Interim Hearing before this Bankruptcy

Court, this Bankruptcy Court hereby acknowledges such stipulations, and grants the relief herein,


INTERIM FINANCING ORDER                                                                     PAGE 4
        Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 5 of 48



on an interim basis, pursuant to Bankruptcy Rule 4001 to prevent immediate and irreparable harm

to the Debtors and their estates. Therefore, consistent with sections 361, 362, 363, 503(b), and

507 of the Bankruptcy Code, this Bankruptcy Court hereby finds and orders:

                                OPPORTUNITY TO OBJECT

       2.      Pursuant to Bankruptcy Rule 4001(d)(2), any objection to the entry of a final order

in the form attached as Exhibit B to the Financing Motion (the “Final Order”) must be filed on or

before 4:00 p.m. Central Time on December 10, 2019 (the “Objection Deadline”). A final hearing

on the Financing Motion shall take place on December 13, 2019, at 1:30 p.m. Central Time before

the Honorable Marvin Isgur, United States Bankruptcy Judge, at the United States Bankruptcy

Court for the Southern District of Texas (the “Bankruptcy Court”), Houston Division, 515 Rusk

Street, Courtroom 404, Houston, Texas 77002 (the “Final Hearing”). Objections shall be in

writing and shall be filed with the clerk of the Bankruptcy Court so that any such objections are

received on or before the Objection Deadline.

       3.      The Debtors and the Prepetition Agent have represented to the Bankruptcy Court

that they have negotiated at arm’s length and have acted in good faith in the negotiation and

preparation of this Interim Order, have been represented by counsel, and intend to be and are bound

by their respective terms. The terms and conditions of this Interim Order reflect the Debtors’

exercise of prudent business judgment under exigent circumstances and are consistent with their

fiduciary duties and are supported by reasonably equivalent value and fair consideration.

                             STATEMENT OF JURISDICTION

       4.      This Bankruptcy Court has jurisdiction over this proceeding and the parties and

property affected hereby pursuant to 28 U.S.C. § 1334. This matter is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2)(A), (B), (D), (G), (K), (M) and (O).



INTERIM FINANCING ORDER                                                                     PAGE 5
        Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 6 of 48



                                            NOTICE

       5.      Sufficient and adequate notice of the Financing Motion and the Interim Hearing has

been given to prevent immediate and irreparable harm pursuant to Bankruptcy Rules 2002, 4001,

6004, 9006, and 9014 and the Bankruptcy Local Rules, and as required by sections 102, 105, 361,

362, and 363 of the Bankruptcy Code. Other than the notice provided for herein, no further notice

of the interim relief sought in the Financing Motion is necessary.

                      FACTUAL AND PROCEDURAL BACKGROUND

       6.      On November 18, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code.         The Debtors have continued in the

management and possession of their business and property as debtors-in-possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code.

       7.      On November 19, 2019, the Bankruptcy Court conducted the Interim Hearing and

pronounced interim approval of the Financing Motion as set forth herein.

       8.      An official committee of unsecured creditors has not been appointed in these

chapter 11 cases (the “Cases”).

                     PREPETITION REVOLVING CREDIT AGREEMENT

                                     The Prepetition Claim

       9.      Subject to the limitations of paragraph 65 of this Interim Order, the Debtors admit,

stipulate, and agree that:

               (a)     As of the Petition Date, pursuant to the Prepetition Claim Documents (as

defined below) and applicable law, the Prepetition Secured Parties hold valid, enforceable,

secured, and allowable claims against the Borrower and each Guarantor, in an aggregate amount

equal to: (a) unpaid principal in the amount of not less than $322,000,000.00, plus (b) undrawn

letters of credit in the amount of not less than $275,000.00 (the “Prepetition Letters of Credit”),

INTERIM FINANCING ORDER                                                                     PAGE 6
        Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 7 of 48



plus (c) all obligations under any Swap Agreement (as defined in the Prepetition Credit

Agreement) with a Secured Swap Provider (as defined in the Prepetition Credit Agreement), plus

(d) obligations under any Bank Products (as defined in the Prepetition Credit Agreement) owing

to any Bank Products Provider (as defined in the Prepetition Credit Agreement), in each case to

the extent included in the definition of “Indebtedness” set forth in the Prepetition Credit

Agreement, plus any and all other interest (accruing at the default rate), fees, costs, expenses,

charges, and other claims, debts, or obligations of the Debtors to the Prepetition Secured Parties

that have accrued as of the Petition Date under the Prepetition Claim Documents and applicable

law, plus all post-Petition Date interest (accruing at the default rate), fees, costs, and charges

allowed to the Prepetition Secured Parties on such claims pursuant to section 506(b) of the

Bankruptcy Code (collectively, the “Prepetition Claim”).

               (b)     The Prepetition Claim constitutes a legal, valid, binding, enforceable, and

non-avoidable obligation of and claim against each Debtor, and the Prepetition Claim, along with

the first-priority liens upon and security interests in the Prepetition Collateral (as defined below),

are not and shall not be subject to any offset, defense, counterclaim, avoidance, recharacterization,

or subordination (whether equitable or otherwise), recovery, challenge, or claim pursuant to the

Bankruptcy Code or any other applicable law, and the Debtors, their estates, and any official

committee appointed in these Cases, except as otherwise provided in this Interim Order, do not

possess and shall not be entitled to assert any claim, counterclaim, setoff, or defense of any kind,

nature, or description which would in any way affect the validity, enforceability, allowance,

amount, and/or non-avoidability of the Prepetition Claim.

                               The Prepetition Claim Documents

       10.     Subject to the limitations of paragraph 65 of this Interim Order, the Debtors admit,

stipulate, and agree that:

INTERIM FINANCING ORDER                                                                        PAGE 7
         Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 8 of 48



                 (a)      The Prepetition Claim is evidenced by certain documents executed and

delivered to the Prepetition Secured Parties by the Debtors, including, without limitation, the

Prepetition Credit Agreement. 5

                 (b)      The Prepetition Credit Agreement, and all notes, security agreements,

assignments, pledges, mortgages, deeds of trust, guaranties, forbearance agreements, letters of

credit, Swap Agreements (as defined in the Prepetition Credit Agreement), and other instruments

or documents executed in connection therewith or related thereto shall be referred to herein

collectively as the “Prepetition Claim Documents.” True and correct copies of certain of the

Prepetition Claim Documents are retained by the Prepetition Secured Parties and may be made

available to interested parties upon request.

                 (c)      The Prepetition Claim Documents are genuine, valid, existing, legally

enforceable, unavoidable, and admissible in the Cases for all purposes.

                                        The Prepetition Collateral

        11.      Subject to the limitations of paragraph 65 of this Interim Order, Debtors admit,

stipulate, and agree that:

                 (a)      The Prepetition Claim evidenced by the Prepetition Claim Documents is

secured by perfected, first-priority liens and security interests in (collectively, the “Prepetition

Liens”) inter alia, certain real and personal property, wherever located, whether now owned or at

any time hereafter acquired by, any of the Debtors or in which the Debtors now have or at any



5
   The “Prepetition Credit Agreement” means that certain Amended and Restated Credit Agreement, dated as of May 7,
2014 (as amended by that certain First Amendment to Amended and Restated Credit Agreement dated as of November
4, 2014, that certain Second Amendment to Amended and Restated Credit Agreement dated as of December 30, 2014,
that certain Third Amendment to Amended and Restated Credit Agreement dated as of May 3, 2016 and that certain
Fourth Amendment to Amended and Restated Credit Agreement dated as of December 21, 2017, and any other
supplements, amendments, amendments and restatements or other modifications prior to the date hereof), among the
Borrower and the Prepetition Secured Parties.



INTERIM FINANCING ORDER                                                                                   PAGE 8
         Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 9 of 48



time in the future may acquire any right, title, or interest and whether now existing or hereafter

coming into existence covered by those certain mortgages, collateral, security and pledge

agreements forming a component of the Prepetition Claim Documents, including, without

limitation of the Debtors as covered by those certain mortgages, collateral and pledge agreements

forming a component of the Security Instruments (as defined in the Prepetition Claim Documents),

including, without limitation, the following presently owned and after-acquired real and personal

property: (1) to the extent not constituting Excluded Property, 6 (a) Pledged Collateral,

(b) Accounts, (c) Chattel Paper (both tangible and electronic), (d) Copyrights, Patents, and

Trademarks, (e) Documents, (f) Equipment, (g) Fixtures, (h) General Intangibles, (i) Goods,

(j) Instruments, (k) Inventory, (l) Investment Property, (m) cash or cash equivalents, (n) letters of

credit, Letter-of-Credit Rights, and Supporting Obligations, (o) Deposit Accounts with any bank

or other financial institution, (p) certain Commercial Tort Claims, (q) Securities, (r) Securities

Accounts, (s) Commodity Accounts, (t) Assigned Contracts, and (u) additions to, substitutions for,

and replacements, Proceeds (including Stock Rights), insurance proceeds and products of the

foregoing, together with all books and records, customer lists, credit files, computer files,

programs, printouts and other computer materials and records related thereto and any General

Intangibles at any time evidencing or relating to any of the foregoing; (2) (a) Pledged Collateral,7

(b) rights, title, and interest in Swap Agreements, and (c) additions to, substitutions for and

replacements, Proceeds, insurance proceeds and products of the foregoing, together with all books

and records, and other records related thereto and any General Intangibles at any time evidencing


6
  Capitalized terms used but not otherwise defined in this clause (1) shall have the meaning ascribed to such terms in
that certain Security Agreement dated as of May 9, 2016 among the Debtors and the Prepetition Agent (as amended
from time to time).
7
  Capitalized terms used but not otherwise defined in this clause (2) shall have the meaning ascribed to such terms in
that certain Amended and Restated Guaranty and Pledge Agreement dated as of May 7, 2014 among the Debtors and
the Prepetition Agent (as amended from time to time).

INTERIM FINANCING ORDER                                                                                       PAGE 9
         Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 10 of 48



or relating to any of the foregoing; (3) (a) the Oil and Gas Properties identified in the Mortgages,
8
    (b) all rights, titles, interests and estates now owned or hereafter acquired by the Debtors in and

to all geological, geophysical, engineering, accounting, title, legal and other technical or business

data concerning the Oil and Gas Properties, the Hydrocarbons or any other item of property which

are in the possession of the Debtors, and all books, files, records, magnetic media, computer

records and other forms of recording or obtaining access to such data, (c) Hydrocarbons,

(d) Accounts and Contract Rights, (e) As-Extracted Collateral from or attributable to the Oil and

Gas Properties, (f) all books and records pertaining to the Oil and Gas Properties, (g) Fixtures,

(h) to the extent not otherwise included, all Personal Property, and (i) to the extent not otherwise

included, all Proceeds and products of any and all of the foregoing and all collateral security,

guarantees and other Supporting Obligations given with respect to any of the foregoing; (4) certain

real property owned or leased by the Debtors, and (5) to the extent not otherwise included, all

accessions to, additions to, substitutions for, and replacements, insurance proceeds, products, and

proceeds of any of the foregoing (1) through (5), together with all books and records, and other

records related thereto and any General Intangibles at any time evidencing or relating to any of the

foregoing (collectively, and for the avoidance of doubt, together with the Cash Collateral (as

defined below) the “Prepetition Collateral”); provided, however, that notwithstanding anything to

the contrary herein, the Prepetition Collateral does not include (a) any of the Debtors’ or the

estates’ claims and causes of action arising under sections 544, 545, 547, 548, 549, and 550 of the




8
  Capitalized terms used but not otherwise defined in this clause (3) shall have the meaning ascribed to such terms in
that certain Amended and Restated Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement dated as of May 7, 2014 by Approach Resources I, LP, a Texas
limited partnership, in favor of the Prepetition Agent (as amended from time to time), or in that certain Amended and
Restated Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing and
Financing Statement dated as of May 7, 2014 by Approach Oil & Gas Inc., a Delaware corporation, in favor of the
Prepetition Agent (as amended from time to time), as applicable (collectively, the “Mortgages”).

INTERIM FINANCING ORDER                                                                                      PAGE 10
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 11 of 48



Bankruptcy Code or any other similar state or federal law (such actions, collectively, the

“Avoidance Actions”) or (b) the proceeds and property recovered in respect thereof (such proceeds

and property, the “Avoidance Actions Proceeds”).

               (b)     The Prepetition Secured Parties’ liens on and security interests in the

Prepetition Collateral were granted pursuant to, inter alia, the Prepetition Credit Documents.

               (c)     The Prepetition Secured Parties properly perfected their first-priority liens

and security interests and other liens in the Prepetition Collateral as evidenced by, among other

things, the Prepetition Claim Documents, documents held in possession of the Prepetition Secured

Parties, and documents filed with the appropriate state, county, and other offices.

               (d)     The Debtors are in default of their debts and obligations to the Prepetition

Secured Parties under the terms and provisions of the Prepetition Claim Documents. These

defaults exist, have not been timely cured, and are continuing. The filing of these Cases has

accelerated, to the extent not previously accelerated, the maturity of the Prepetition Claim for all

purposes in these Cases and in connection with the Prepetition Secured Parties’ enforcement of

their respective rights and remedies under the Prepetition Claim Documents and applicable law.

Each of the Debtors is indebted and liable under the terms and provisions of the Prepetition Claim

Documents without defense, counterclaim, or offset of any kind, and the Prepetition Claim remains

fully due and owing. No payments or other transfers made by or on behalf of the Debtors to the

Prepetition Secured Parties prior to the Petition Date are avoidable or recoverable from any of the

Prepetition Secured Parties under any section of the Bankruptcy Code, any other federal, state, or

other applicable law, or otherwise. From and after the Petition Date, except as set forth in this

Interim Order and in the DIP Credit Agreement, neither the Prepetition Agent nor the Prepetition

Lenders shall have any obligation to lend or advance funds to the Debtors or their estates.



INTERIM FINANCING ORDER                                                                       PAGE 11
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 12 of 48



                                      CASH COLLATERAL

                                     Lenders’ Cash Collateral

       12.     All cash of each of the Debtors’ bankruptcy estates, wherever located, and all cash

equivalents, whether in the form of negotiable instruments, documents of title, securities, deposit

accounts, investment accounts, or in any other form, that were on the Petition Date in any of the

Debtors’ possession, custody or control (or persons in privity with any of the Debtors), or in which

any of the Debtors will obtain an interest during the pendency of these Cases, or which represent

income, proceeds, products, rents, or profits of any of the Prepetition Collateral shall constitute the

cash collateral of the Prepetition Agent (collectively, the “Cash Collateral”). The Prepetition

Agent has first-priority, perfected liens and security interests in the Cash Collateral pursuant to the

applicable provisions of the Prepetition Claim Documents, sections 363(a) and 552(b) of the

Bankruptcy Code, and this Interim Order.

       13.     Each Debtor shall segregate and account to the Prepetition Agent for all Cash

Collateral that they now possess, that they have permitted to be transferred into the possession of

others (if any), that is being held by those in privity with the Debtors, or that any Debtor might

hereafter obtain or have any interest in. Each Debtor shall account to the Prepetition Agent for the

receipt and use, if any, of the Cash Collateral received by the Debtors since the Petition Date and

prior to the entry of this Interim Order. Absent a further order of this Bankruptcy Court or the

consent of the Prepetition Agent, the Debtors are strictly prohibited from using the Cash Collateral

except as expressly provided for herein.

                   Need For and Consent to Limited Use of Cash Collateral

       14.     The Prepetition Agent and the Prepetition Lenders do not consent to the Debtors’

use of Cash Collateral except in accordance with the terms and conditions contained in this Interim

Order. The relief hereunder is necessary to avoid immediate and irreparable harm to the Debtors’

INTERIM FINANCING ORDER                                                                        PAGE 12
          Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 13 of 48



estates because, without the use of Cash Collateral, the Debtors will not have the funds necessary

to maintain their assets, sell or otherwise liquidate their assets, provide financial information, and

pay employee compensation, payroll taxes, overhead, and other expenses necessary to maximize

the value of the Debtors’ estates. The Debtors require the use of Cash Collateral as provided

herein.

          15.   Good, adequate, and sufficient cause has been shown to justify the granting of the

relief requested herein. The use of Cash Collateral will benefit the Debtors and their estates. The

ability of the Debtors to maximize the value of their estates depends upon the Debtors’ ability to

use the Cash Collateral of the Prepetition Lenders. Accordingly, the use of Cash Collateral by the

Debtors is actual and necessary to preserving their estates.

                       Authorization for Limited Use of Cash Collateral

          16.   The Debtors are hereby authorized, on a limited basis, to use Cash Collateral of the

Prepetition Lenders only in accordance with the terms and conditions provided in this Interim

Order and the Budget (as defined below). Except on the terms and conditions of this Interim Order,

the Debtors are prohibited from using Cash Collateral at any time absent written consent of the

Agent or further order of the Bankruptcy Court. The Prepetition Secured Parties are granted

Adequate Protection Liens (as defined below), Adequate Protection Claims (as defined below),

Lenders’ Costs (as defined below), and all other forms of adequate protection set forth herein

(collectively, the “Adequate Protection”). The Debtors’ right to use Cash Collateral may be

extended only upon the Prepetition Agent’s written consent or further order of this Court.

                                    Cash Collateral Accounts

          17.   The Debtors shall immediately, and shall continue to, segregate, remit, and deposit

all Cash Collateral in each of the Debtors’ accounts, possession, custody or control and which any



INTERIM FINANCING ORDER                                                                       PAGE 13
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 14 of 48



of the Debtors may receive in the future, in accordance with the applicable cash management

orders entered by this Bankruptcy Court.

       18.     To the extent there exists or comes to exist any cash of the Debtors’ estates that is

not Cash Collateral, wherever located and however held, such cash shall be subject to the Adequate

Protection Liens granted to the Prepetition Lenders hereunder.

             ADEQUATE PROTECTION OF THE PREPETITION LENDERS

                                Budgeted Cash Collateral Usage

       19.     As adequate protection of the Prepetition Lenders’ interest in the Prepetition

Collateral and for the Debtors’ use of the Cash Collateral and only so long as an Event of Default

(as defined below) shall not have occurred and continue to exist after the Default Notice Period

(as defined below), the Debtors are authorized to use Cash Collateral in accordance with the 13-

week cash flow budget attached hereto as Exhibit 1 (as amended, supplemented, replaced, or

otherwise modified from time to time in accordance with the terms hereof and the DIP Documents

and acceptable to the Prepetition Agent, the “Budget”) as the same may be extended in accordance

herewith, in an amount not to exceed those amounts set forth in the Budget; provided, however,

that, (i) the actual aggregate disbursements of the Debtors for any one-week period of the Budget

shall not exceed the projected amount therefor set forth in the Budget for such applicable time

period by more than ten percent (10%), (ii) the actual aggregate disbursements of the Debtors for

any line item for any one-week period of the Budget shall not exceed the projected amount therefor

set forth in the Budget for such applicable time period by more than fifteen percent (15%), and

(iii) the aggregate actual production of the Debtors of crude oil, natural gas and natural gas liquids

from their Oil and Gas Properties (as defined in the Prepetition Credit Agreement) for each prior

month, as reported within 40 days following the end of such month, shall not be less than the

amount therefor set forth in the Budget by more than ten percent (10%) (any variance not

INTERIM FINANCING ORDER                                                                       PAGE 14
         Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 15 of 48



exceeding such maximums in subparagraph (i) and (ii) of this sentence, or less than such minimum

in subparagraph (iii) of this sentence, a “Permitted Variance”). Any transfer or use of Cash

Collateral by the Debtors shall be conditioned upon the Debtors’ compliance with the Budget.

Prior to any transfer or use of Cash Collateral by the Debtors, the Debtors’ Executive Vice

President – Finance and Accounting shall review and verify the proposed transfer or use of Cash

Collateral for strict compliance with the Budget, and shall provide to the Prepetition Agent such

documentation as the Prepetition Agent shall reasonably require to evidence the Debtors’

compliance with the Budget and the absence of Cash Collateral.

         20.   By not later than 5:00 p.m. (Central Time) on the first Wednesday following the

entry of this Interim Order, and on each Wednesday thereafter by such time (or, if such Wednesday

is not a business day, then the immediately succeeding business day), the Debtors shall deliver to

the Prepetition Agent a line-by-line reconciliation report showing the variances comparing actual

cash receipts and disbursements of the Debtors during the immediately-preceding calendar week

with corresponding forecasted amounts for such week in the Budget, including written descriptions

in reasonable detail explaining any material positive or negative variances; provided, however, the

Debtors shall report the actual production of crude oil, natural gas and natural gas liquids from

their Oil and Gas Properties on a monthly basis within 40 days following the end of each applicable

month.

         21.   By not later than 5:00 p.m. (Central Time) on every Wednesday following the entry

of this Interim Order (or, if such Wednesday is not a business day, then the immediately succeeding

business day), the Debtors shall deliver to the Prepetition Agent an updated Budget for reasonable

approval (such approval not to be unreasonably withheld, conditioned or delayed) by the




INTERIM FINANCING ORDER                                                                    PAGE 15
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 16 of 48



Prepetition Agent. An approved Budget may be modified in writing only with the prior written

consent of the Prepetition Agent.

       22.     Upon the occurrence of an Event of Default that continues to exist after the Default

Notice Period (as defined below), the Prepetition Lenders’ consent to use of Cash Collateral or

agreement to extend credit shall automatically and immediately terminate and any consent for use

of Cash Collateral or agreement to extend credit to satisfy projected, budgeted expenditures shall

be immediately terminated and deemed withdrawn unless such Event of Default is waived by the

Prepetition Agent in its sole and absolute discretion.

    Replacement and Adequate Protection Liens; Superpriority Administrative Claims

       23.     Taking into account all factors in these Cases, the Prepetition Lenders are entitled,

pursuant to Bankruptcy Code sections 361, 363(c)(2), and 363(e) to adequate protection of their

respective interests in property of the Debtors’ estates, and the Debtors shall be obligated to

provide such adequate protection to the extent that the Automatic Stay or any use, sale or lease, or

any grant of a lien results in decrease in the value of the Prepetition Lenders’ interests in the

Prepetition Collateral and the Cash Collateral from and after the Petition Date (such decrease in

value, the “Adequate Protection Obligations”). In consideration for the Debtors’ use of Cash

Collateral and as adequate protection for, and to secure payment of the Adequate Protection

Obligations, the Prepetition Agent is hereby granted, effective as of the Petition Date, valid,

binding, continuing, enforceable, unavoidable, and automatically perfected, first-priority

replacement liens and security interests in and upon (a) all Prepetition Collateral, and (b) all assets

and properties of the Debtors’ estates, whether now owned or hereafter acquired, including,

without limitation, all personal and real property of the Debtors’ estates and all products, proceeds,

rents, and profits thereof, including all such property that, from and after the Petition Date, is not

subject to any lien or security interest, if any (the “Adequate Protection Liens”, and the Prepetition

INTERIM FINANCING ORDER                                                                        PAGE 16
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 17 of 48



Collateral subject to the Adequate Protection Liens, the “Adequate Protection Collateral”);

provided, however, that notwithstanding anything to the contrary herein, the Adequate Protection

Collateral does not include Avoidance Actions and Avoidance Action Proceeds.

       24.      To the extent any adequate protection is insufficient to adequately protect the

Prepetition Agent’s and the Prepetition Lenders’ interest in the Prepetition Collateral and the

Adequate Protection Collateral, the Prepetition Agent and the Prepetition Lenders are hereby

granted superpriority administrative claims and all of the other benefits and protections allowable

under section 507(b) of the Bankruptcy Code that shall secure the Adequate Protection Obligations

(the “Adequate Protection Claims”). The Adequate Protection shall be subject to and subordinate

to payment of the Carve Out (as defined below).

                                       Automatic Perfection

       25.     This Interim Order shall be sufficient and conclusive evidence of the priority,

perfection, attachment, and validity of all of the Prepetition Agent’s and the Prepetition Lenders’

security interests in and liens on the Prepetition Collateral and the Adequate Protection Collateral

granted and created hereunder, and such security interests and liens shall constitute valid,

automatically perfected and unavoidable security interests and liens, with the priorities granted

hereunder, effective as of the Petition Date, without the necessity of executing deposit account

control agreements or creating, filing, recording, or serving any financing statements, mortgages,

or other documents, that might otherwise be required under federal or state law in any jurisdiction

or the taking of any other action to validate or perfect the security interests and liens granted to the

Prepetition Agent by this Interim Order.

       26.     To the extent that any applicable non-bankruptcy law otherwise would restrict the

granting, scope, enforceability, attachment, or perfection of the Prepetition Agent’s and the

Prepetition Lenders’ liens and security interests granted and created by this Interim Order or

INTERIM FINANCING ORDER                                                                         PAGE 17
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 18 of 48



otherwise would impose filing or registration requirements with respect to such liens and security

interests, such law is hereby pre-empted to the maximum extent permitted by the Bankruptcy

Code, applicable federal law, and the judicial power of the Bankruptcy Court.

       27.     By virtue of the terms of this Interim Order, to the extent that the Prepetition Agent

has entered into deposit account control agreements with the Debtors or filed Uniform Commercial

Code financing statements, mortgages, deeds of trust, or other security or perfection documents

under the names of any of the Debtors, such execution and filings, as applicable, shall be deemed

to properly perfect its liens and security interests granted under this Interim Order without further

action by the Prepetition Agent or by any of the Prepetition Lenders.

       28.     If the Prepetition Agent shall, in its sole and absolute discretion, elect for any reason

to file any Uniform Commercial Code financing statements, mortgages, deeds of trust, or other

recordable documents, or enter into any deposit account control agreements, to further evidence

perfection of its interests in property of the estates, the Prepetition Agent, or, upon the request of

the Prepetition Agent, the Debtors, are authorized and directed to execute, or cause to be executed,

all such mortgages, deeds of trust, other documents, or deposit account control agreements, and

the filing, recording, or service (as the case may be) of such financing statements, mortgages, deeds

of trust, or similar documents, or the execution of any deposit account control agreements, shall

be deemed to have been made at the time of and on the Petition Date, and the signature(s) of any

person(s) designated by the Debtors, whether by letter to the Prepetition Agent or by appearing on

any one or more of the agreements or other documents respecting the security interests and liens

of the Prepetition Agent granted hereunder shall bind the Debtors and their estates. The Prepetition

Agent may, in its sole and absolute discretion, execute such documents on behalf of the Debtors

as the Debtors’ attorney-in-fact, or file a certified copy of this Interim Order in any filing or



INTERIM FINANCING ORDER                                                                         PAGE 18
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 19 of 48



recording office in any county or other jurisdiction in which any of the Debtors have real or

personal property, and, in such event, the subject filing or recording officer is authorized and

directed to file or record such documents or certified copy of this Interim Order.

                                       Authorization to Act

       29.     The Debtors are hereby authorized and directed to perform all acts, take any action,

and execute and comply with the terms of such other documents, instruments and agreements, as

the Prepetition Agent may reasonably require as evidence of and for the protection of the

Prepetition Collateral or the Adequate Protection Collateral, or that may be otherwise deemed

necessary by the Prepetition Agent to effectuate the terms and conditions of this Interim Order.

       30.     Until such time as the Prepetition Claim and the Adequate Protection Claim shall

have been indefeasibly paid and satisfied in full in accordance with the terms of the Prepetition

Claim Documents and this Interim Order, as applicable, and without further order of the

Bankruptcy Court: (a) the Debtors shall use all Cash Collateral strictly in accordance with the

terms of the Budget requirements and the other terms of this Interim Order; and (b) the Debtors

shall not, without prior order from the Bankruptcy Court, engage in any transaction that is not in

the ordinary course of the Debtors’ business.

                                    No Subordination of Liens

       31.     The Adequate Protection Liens granted to the Prepetition Secured Parties pursuant

to this Interim Order shall not at any time be (a) made subject or subordinated to, or made pari

passu with, any other lien or security interest existing on the Petition Date, or any claim, lien, or

security interest created under sections 363 or 364(d) of the Bankruptcy Code or otherwise (other

than, as applicable, the DIP Superpriority Claim and the DIP Liens granted in favor of the DIP

Secured Parties upon entry of the Final Order), or (b) subject to any lien or security interest that is



INTERIM FINANCING ORDER                                                                        PAGE 19
        Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 20 of 48



avoided and preserved for the benefit of the Debtors’ estates under section 551 of the Bankruptcy

Code.

                                       No Additional Liens

        32.    Until such time as the Prepetition Claim and the Adequate Protection Claim shall

have been indefeasibly paid and satisfied in full in accordance with the terms of the Prepetition

Claim Documents and this Interim Order, as applicable, the Debtors shall not be authorized to

obtain credit secured by a lien or security interest in the Collateral (other than the DIP Credit

Facility) without the prior written consent of the Agent or order of the Bankruptcy Court upon

reasonable notice.

                                           No Liability

        33.    No act committed or action taken by the Prepetition Agent under this Interim Order,

the Prepetition Claim Documents, or otherwise, shall be used, construed, or deemed to hold the

Prepetition Agent or the Prepetition Lenders to be in “control” of or participating in the

governance, management, or operations of any of the Debtors for any purpose, without limitation,

or to be acting as a “responsible person(s)” or “owner(s) or operator(s)” or a person(s) in “control”

with respect to the governance, management, or operation of any of the Debtors or their respective

businesses (as such terms, or any similar terms, are used in the Internal Revenue Code, WARN

Act, Comprehensive Environmental Response, Compensation and Liability Act, or the Bankruptcy

Code, each as may be amended from time to time, or any other federal or state statute, at law, in

equity, or otherwise) by virtue of the interests, rights, and remedies granted to or conferred upon

the Prepetition Agent or the Prepetition Lenders under the Prepetition Claim Documents or this

Interim Order, including, without limitation, such rights and remedies as may be exercisable by

the Prepetition Agent or the Prepetition Lenders in connection with this Interim Order.



INTERIM FINANCING ORDER                                                                      PAGE 20
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 21 of 48



                                         Automatic Stay

       34.     The Automatic Stay is hereby vacated and modified to the extent necessary to

permit (a) the Debtors, the Prepetition Agent, and the Prepetition Lenders to commit all acts and

take all actions necessary to implement the this Interim Order, (b) all acts, actions, and transfers

contemplated herein, and (c) counterparties to any hedge contracts with the Debtors that are also

party to the Prepetition Credit Agreement to terminate any such hedge contract with the Debtors

and to apply or offset, as the case may be, any proceeds thereof against the Prepetition Claim.

                   Collateral Insurance, Maintenance, Taxes, and Deposits

       35.     The Debtors shall maintain, with financially sound and reputable insurance

companies, insurance of the kind covering the Prepetition Collateral, and in accordance with the

Prepetition Claim Documents (covering such risks in amounts as shall be satisfactory to the

Prepetition Agent and shall name the Prepetition Agent as loss payee or additional insured, as

applicable, thereunder), including, without limitation, insurance covering the Prepetition

Collateral and such other collateral of the Prepetition Lenders, if any, as the Prepetition Agent may

from time to time request; and, at the Prepetition Agent’s request, the Debtors shall deliver to the

Prepetition Agent evidence of the maintenance of such insurance.

       36.     Upon receipt of notification (written or oral) that an insurance policy covering any

Prepetition Collateral will not be renewed by the respective carrier, the Debtors shall promptly

notify the Prepetition Agent in writing of such occurrence and thereafter provide the Prepetition

Agent with the status of all negotiations, if any, regarding such policy on a weekly basis.

       37.     To the extent permitted by the Budget, the Debtors shall make any and all payments

necessary to keep the Prepetition Collateral and their other property in good repair and condition

and not permit or commit any waste thereof. The Debtors shall exercise their business judgment



INTERIM FINANCING ORDER                                                                       PAGE 21
         Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 22 of 48



and, in so doing shall preserve, maintain, and continue all material leases, patents, licenses,

privileges, franchises, certificates and the like necessary for the operation of their businesses.

         38.   To the extent the Debtors have made or make any deposits for the benefit of utility

companies or any other entity (and the Debtors shall not make any such deposits which are not

included in the Budget without first obtaining prior written consent of the Prepetition Agent), such

deposits shall be, and hereby are, upon any return of same to the Debtors, subject to the Adequate

Protection Liens, and the Debtors’ use of Cash Collateral granted by this Interim Order.

                                     Reporting Requirements

         39.   The Debtors are authorized and directed to provide to the Prepetition Agent all of

the documentation and reports required under the Prepetition Claim Documents, including, without

limitation, the reports required by the Prepetition Credit Agreement, schedules, assignments,

financial statements, insurance policies, and endorsements, unless the Prepetition Agent waives or

modifies such requirements in writing (the “Reporting Information”).

         40.   The Reporting Information shall also include: (a) weekly reports of receipts and

budgeted cash usage; (b) variance reports; (c) copies of all reports submitted or filed with the

Office of the United States Trustee (the “U.S. Trustee”) within two (2) days after such submission

or filing; and (d) such additional financial or other information concerning the acts, conduct,

property, assets, liabilities, operations, financial condition, and transactions of any of the Debtors,

or concerning any matter that may affect the administration of any of the Debtors’ estates, as the

Prepetition Agent may from time to time reasonably request. All Reporting Information shall be

in accordance with accounting principles and bookkeeping practices consistently applied with past

accounting principles and bookkeeping practices and reporting of the Debtors to the Prepetition

Agent.



INTERIM FINANCING ORDER                                                                        PAGE 22
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 23 of 48



       41.     The Prepetition Agent, and its representatives, agents, consultants and other

professionals, shall be permitted, in coordination with Debtors’ counsel, to contact and

communicate with the Debtors and their financial and restructuring advisors regarding potential

transactions for the Debtors’ reorganization and the sale or other disposition of material assets of

any of the Debtors’ estates. The Debtors shall be responsive and employ their commercially

reasonable efforts to cooperate in the coordination of all such contacts and communications,

including, without limitation, by conducting update telephone conferences with the Debtors, their

financial and restructuring advisors, and the Prepetition Secured Parties upon reasonable request

regarding any potential restructuring transactions or transactions for the sale or other disposition

of the assets of any of the Debtors’ estates.

       42.     The Prepetition Agent, and its representatives, agents and advisors, shall have

reasonable access, upon reasonable notice during normal business hours, to the Debtors’ business

records, business premises, and to the Prepetition Collateral to enable the Prepetition Agent or its

representatives, agents and advisors to (a) review, appraise, and evaluate the physical condition of

the Prepetition Collateral, (b) inspect and review the financial records and all other records of the

Debtors concerning the operation of the Debtors’ businesses, and (c) evaluate the Debtors’ overall

financial condition and all other records relating to the operations of the Debtors. The Debtors

shall fully cooperate with the Prepetition Agent regarding such reviews, evaluations, and

inspections, and shall make their employees and professionals available to the Prepetition Agent

and its representatives, agents and advisors, to conduct such reviews, evaluations, and inspections.

       43.     Subject to any confidentiality requirements, the Debtors shall promptly deliver to

the Prepetition Agent any and all material documentation that constitutes a written, bona fide

solicitation, offer, or proposed sale or disposition of a material amount of property of any of the



INTERIM FINANCING ORDER                                                                      PAGE 23
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 24 of 48



Debtors’ estates actually received by a Responsible Officer (as defined in the Prepetition Credit

Agreement) of a Debtor or its counsel or financial advisor, including, without limitation, letters of

inquiry, solicitations, letters of intent, or asset purchase agreements.

                 Fees, Costs and Expenses of the Prepetition Secured Parties

       44.     During the Cases, as additional adequate protection, all fees, costs, and expenses,

including, without limitation, attorneys’ fees and expenses and financial advisors’ fees and

expenses, due at any time to the Prepetition Lenders under the Prepetition Claim Documents that

are incurred as a result of or in way related to these Cases, or incurred prior to and remain unpaid

on the Petition Date (collectively, the “Lenders’ Costs”), may be charged by the Prepetition

Lenders and shall be paid by the Debtors out of the Cash Collateral, up to the aggregate amount

for such Lenders’ Costs set forth in the Budget or, if greater than such amount in the Budget, only

if approved in writing by the Prepetition Agent. The Debtors are hereby authorized to pay such

Lenders’ Costs without the Prepetition Agent or the Prepetition Lenders, or the Prepetition Agent’s

or the Prepetition Lenders’ counsel, having to file any further application with the Bankruptcy

Court for approval, allowance, or payment. Any such Lenders’ Costs that constitute fees and

expenses incurred by any professional retained by the Prepetition Agent shall be paid within

ten (10) calendar days of delivery of a summary invoice to the Debtors, the U.S. Trustee, and any

official committee appointed in these Cases, which may be redacted for privilege as determined

by the Agent; provided, however, that (a) any redacted fee statements shall retain all privileges

irrespective of any disclosure of any privileged matter, and any such disclosure shall be deemed

inadvertent for all purposes and deemed stricken from any record in these Cases or otherwise, (b) if

the Debtors, U.S. Trustee, or any official committee objects to the reasonableness of such fees and

expenses, the Debtors, U.S. Trustee, or any official committee, as the case may be, shall file and

serve upon such professional an objection with the Bankruptcy Court (a “Fee Objection”) limited

INTERIM FINANCING ORDER                                                                      PAGE 24
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 25 of 48



to the issue of the reasonableness of the disputed fees and expenses within ten (10) calendar days

of the delivery of such invoice; (c) if the Debtors, U.S. Trustee, or any official committee fails to

object to the reasonableness of such fees and expenses within ten (10) calendar days, any objection

of the Debtors, U.S. Trustee, or any official committee, as the case may be, shall be waived, (d) the

Debtors shall timely pay in accordance with this Interim Order the undisputed fees and expenses

reflected on any invoice to which a Fee Objection has been timely filed, and (e) notwithstanding

the foregoing (a), (b), (c), and (d) of this sentence, the Lenders’ Costs incurred prior to and unpaid

as of the Petition Date shall be paid indefeasibly upon entry of this Interim Order. Subject to any

Fee Objection, all Lenders’ Costs owed to the Prepetition Agent and/or the Prepetition Lenders,

regardless of whether or not such Lenders’ Costs are set forth in the Budget and including, without

limitation, all fees referred to in the Prepetition Claim Documents (including, without limitation,

all attorneys’ and other professionals’ fees and expenses), shall constitute obligations that are part

of the Prepetition Claim, as applicable, and shall be secured by the Prepetition Collateral and

afforded all priorities and protections afforded to the Prepetition Agent and the Prepetition Lenders

under this Interim Order and the Prepetition Claim Documents.

                                             Milestones

       45.     It is a condition to the Debtors’ use of Cash Collateral and shall be an Event of

Default unless the Debtors shall (a) file a chapter 11 plan of reorganization reasonably acceptable

to the Prepetition Agent, and (b) pursue a sale of substantially all of the Debtors’ assets (a “Sale

Transaction”) on terms reasonably acceptable to the Prepetition Agent as part of such chapter 11

plan of reorganization and separately and simultaneously by motion in accordance with the




INTERIM FINANCING ORDER                                                                       PAGE 25
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 26 of 48



applicable Milestones (as defined below) set forth below, and (c) accomplish each of the following

requirements by the applicable date set forth below (“Milestones”):

       (a)     On the Petition Date, the Debtors shall have filed a motion seeking approval of the
               Final Order, in form and substance reasonably acceptable to the Prepetition Agent.

       (b)     Not later than the date that is thirty (30) days following the Petition Date, the
               Debtors shall have obtained entry of the Final Order and the Final Order shall be in
               full force and effect and shall not have been (i) vacated, reversed, or stayed, or
               (ii) amended or modified except as otherwise agreed to in writing by the Prepetition
               Agent in its reasonable discretion.

       (c)     On or before fifteen (15) calendar days after the Bid Deadline (as defined below),
               the Debtors shall have filed with the Bankruptcy Court a chapter 11 plan (the
               “Plan”) and corresponding disclosure statement (the “Disclosure Statement”), and
               a motion seeking approval of the Disclosure Statement, in each case, in form and
               substance reasonably acceptable to the Prepetition Agent.

       (d)     On or before forty-five (45) calendar days after the Bid Deadline, the Debtors shall
               have obtained entry by the Bankruptcy Court of an order approving the Disclosure
               Statement in form and substance reasonably acceptable to the Prepetition Agent.

       (e)     On or before ninety (90) days after the Bid Deadline, the Debtors shall have
               obtained entry by the Bankruptcy Court of an order confirming the Plan (the
               “Confirmation Order”), in form and substance reasonably acceptable to the
               Prepetition Agent.

       (f)     On or before thirty (30) days after entry of the Confirmation Order, the effective
               date of the Plan shall have occurred, as well as the discharge of the DIP Obligations,
               by indefeasible payment in full in cash to the DIP Secured Parties or such other
               treatment as may be agreed to by the Majority Lenders (as defined in the Prepetition
               Credit Agreement) and the Debtors.

       (g)     On or before twenty (20) days after the Petition Date, the Debtors shall have filed
               a motion with the Bankruptcy Court, in form and substance reasonably acceptable
               to the Prepetition Agent, seeking approval of the Sale Transaction, bid procedures,
               required minimum bid levels, credit bid rights, and Plan toggle rights, in each case
               as determined by the Prepetition Agent in its reasonable discretion (the “Bid
               Procedures”) and related relief in connection with the Sale Transaction (the “Bid
               Procedures and Sale Motion”).

       (h)     On or before fifty (50) days after the Petition Date, the Debtors shall have obtained
               entry by the Bankruptcy Court of an order (the “Bid Procedures Order”), in form
               and substance reasonably acceptable to the Prepetition Agent, approving the Bid
               Procedures and setting a date for the hearing to approve the Sale Transaction.

       (i)     On or before ninety (90) days after the Petition Date, the Debtors shall have

INTERIM FINANCING ORDER                                                                      PAGE 26
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 27 of 48



               received qualified bids for the Sale Transaction (the “Bid Deadline”).

       (j)     On or before five (5) days after the Bid Deadline, the Debtors shall have
               commenced the auction contemplated by the Bid Procedures.

       (k)     On or before ten (10) days after the Bid Deadline, the Debtors shall have obtained
               entry by the Bankruptcy Court of an order, in form and substance reasonably
               acceptable to the Prepetition Agent, approving the Sale Transaction (the “Sale
               Order”).

       (l)     Unless the Plan is being pursued in accordance with the foregoing clauses (b)-(e)
               above, on or before twenty (20) days after entry of the Sale Order, the Debtors shall
               indefeasibly pay the DIP Obligations in full in cash or such other treatment as may
               be agreed to by the Majority Lenders (as defined in the Prepetition Credit
               Agreement) and the Debtors.

       46.     The Debtors covenant and agree that they will use their best efforts to comply with

each of the Milestones. Each of the Milestones may be extended or waived in writing by the

Prepetition Agent in its sole and absolute discretion. The Debtors shall promptly file with the

Bankruptcy Court a notice of any such extension or waiver. With respect to any Milestone or

Event of Default set forth in this Interim Order that is subject to the Prepetition Agent’s reasonable

approval, reasonable consent, reasonable acceptance, reasonable discretion, or reasonable

determination, in the event that the Debtors and the Prepetition Agent do not agree regarding the

Prepetition Agent’s reasonableness as to such Milestone or Event of Default, the Debtors or the

Prepetition Agent may request an emergency telephonic hearing for the Bankruptcy Court to

adjudicate such dispute.

                                             Carve Out

       47.     As used in this Interim Order, the term “Carve Out” means the sum of (a) all fees

required to be paid to the Clerk of the Bankruptcy Court and to the U.S. Trustee under

section 1930(a) of title 28 of the United States Code, (b) to the extent (i) provided for in the Budget

and (ii) allowed at any time, whether by interim order, procedural order, or otherwise, but subject

to final allowance by the Bankruptcy Court, all unpaid fees and expenses (the “Allowed

INTERIM FINANCING ORDER                                                                        PAGE 27
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 28 of 48



Professional Fees”) incurred by persons or firms retained by the Debtors pursuant to section 327,

328, or 363 of the Bankruptcy Code (the “Debtor Professionals”), and any appointed committee

pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and,

together with the Debtor Professionals, the “Professional Persons”) at any time before delivery by

the Prepetition Agent of a Carve Out Trigger Notice (as defined below); and (c) Allowed

Professional Fees of Professional Persons in an aggregate amount, after application of all retainers,

not to exceed $1,250,000 incurred on or after the first business day following delivery by the

Prepetition Agent of a Carve Out Trigger Notice, to the extent allowed at any time, whether by

interim order, procedural order, or otherwise (the amount set forth in this clause (c) being the

“Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger Notice”

shall mean a written notice stating that the Post-Carve Out Trigger Notice Cap has been invoked,

delivered by hard copy, facsimile, or email (or other electronic means) by the Prepetition Agent to

the Debtors, their lead bankruptcy counsel, the U.S. Trustee, and counsel to any appointed

committee, which notice may be delivered following the occurrence and continued existence of an

Event of Default under the terms of this Interim Order.

       48.     No Direct Obligation to Pay Allowed Professional Fees. Neither the Prepetition

Agent nor the Prepetition Lenders shall be responsible for the payment or reimbursement of any

fees or disbursements of any Professional Person incurred in connection with the Cases or any

subsequent cases under any chapter of the Bankruptcy Code or otherwise. Nothing in this Interim

Order or otherwise shall be construed to obligate the Prepetition Agent or the Prepetition Lenders,

in any way, to pay compensation to, or to reimburse expenses of, any Professional Person or to

guarantee or ensure that the Debtors have sufficient funds to pay such compensation or




INTERIM FINANCING ORDER                                                                      PAGE 28
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 29 of 48



reimbursement, and any such obligation to make payments to any Professional Person shall be an

obligation of the Debtors’ estates.

       49.       Any payment or reimbursement made to any Professional Persons in respect of any

Allowed Professional Fees prior to the delivery of the Carve Out Trigger Notice shall not reduce

the Carve Out.

       50.       Any payment or reimbursement to a Professional Person made in respect of any

Allowed Professional Fees incurred on or after the delivery of the Carve Out Trigger Notice shall

permanently reduce the Carve Out on a dollar-for-dollar basis.

       51.       Other than the Carve Out, neither the Prepetition Agent nor the Prepetition Lenders

consent to any carve out from the Prepetition Collateral for the payment of any fees or expenses

of any Professional Persons. The amounts payable on account of Allowed Professional Fees are

subject to final approval and allowance by the Bankruptcy Court, and the Prepetition Agent

expressly retains the right to object to any fees or expenses of any Professional Persons as to

reasonableness or on any other grounds.

       52.       Until such time as the Prepetition Claim and the Adequate Protection Claim shall

have been indefeasibly paid and satisfied in full in accordance with the terms of the Prepetition

Claim Documents and this Interim Order, as applicable, any remaining unapplied retainer funds at

the conclusion of a Professional Person’s engagement shall be immediately returned to the

Prepetition Agent as Cash Collateral. Nothing herein shall be construed to affect the rights of any

party in interest to file an application for the allowance of fees and expenses, provided that all

parties’ rights to object to or otherwise contest the relief requested in any such application are

reserved.




INTERIM FINANCING ORDER                                                                     PAGE 29
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 30 of 48



        53.     Notwithstanding anything to the contrary in this Interim Order, neither the Carve

Out, Cash Collateral, or any proceeds of the Prepetition Collateral shall be used to pay any Allowed

Professional Fees (including, without limitation, expenses) in connection with any of the following

(each a “Prohibited Purpose”): (a) objecting to, seeking subordination of, seeking to avoid, or

contesting in any manner the validity, amount, extent, perfection, priority, or enforceability of, or

asserting any defense, counterclaim or offset to, the Financing Motion or any of the relief requested

therein, this Interim Order, Final Order, the DIP Credit Facility, the Prepetition Claim, the

Adequate Protection Claim, or any other claim of the Prepetition Agent or the Prepetition Lenders,

or the perfected status or priority of any of the Prepetition Liens, the Adequate Protection Liens,

or any other liens of the Prepetition Agent or the Prepetition Lenders, or any other rights or interests

of the Prepetition Agent or the Prepetition Lenders; (b) asserting, investigating, prosecuting, or

joining in any claim, demand, or cause of action against the Prepetition Agent or any Prepetition

Lender, including, without limitation, for lender liability, breach of contract, or tort, or pursuant to

Section 105, 506, 510, 544, 547, 548, 549, 550, 552 or 553 of the Bankruptcy Code, applicable

non-bankruptcy law, or otherwise; (c) seeking to modify, or modifying, any of the rights granted

under this Interim Order to the Prepetition Agent or any Prepetition Lender or under the Prepetition

Claim Documents; (d) after the occurrence and during the continuance of an Event of Default,

objecting to, contesting, delaying, preventing, hindering, or interfering in any way with (i) the

Prepetition Agent’s or the Prepetition Lenders’ enforcement of realization upon any of the

Prepetition Collateral, or (ii) the exercise of any rights and remedies by the Prepetition Agent or

the Prepetition Lenders with respect to any Prepetition Collateral (e) asserting or declaring any of

the Prepetition Claim Documents or this Interim Order to be invalid, not binding, or unenforceable

in any respect, (g) using Cash Collateral except as specifically permitted in this Interim Order and



INTERIM FINANCING ORDER                                                                         PAGE 30
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 31 of 48



the Budget, (h) selling any Prepetition Collateral outside the ordinary course of business except as

specifically authorized by this Interim Order or by order of the Bankruptcy Court, (i) incurring any

indebtedness except as permitted by this Interim Order, or (j) committing any other act or taking

any other actions that are materially adverse to the Prepetition Agent or the Prepetition Lenders.

Notwithstanding the foregoing, Cash Collateral may be used to pay the fees earned and expenses

incurred of counsel to any official committee appointed in the Cases in an amount not to exceed

$75,000 to review the Prepetition Claim, the Prepetition Claim Documents, and any lien or security

interest granted thereby, and to investigate the foregoing matters described in clause (a) through

(e) of this paragraph and assert any challenges to one or more of the Debtors’ stipulations or the

releases set forth herein.

                                          Proofs of Claim

        54.     None of the Prepetition Agent or any of the Prepetition Lenders shall be required

to file proofs of claim in any of the Cases or in any subsequent cases of the Debtors under any

chapter of the Bankruptcy Code in order to assert a claim for the Prepetition Claim arising under

the Prepetition Claim Documents. Any order entered by the Bankruptcy Court in relation to the

establishment of a bar date for any claim in any of the Cases or any subsequent cases shall not

apply to the Prepetition Agent or the Prepetition Lenders with respect to the Prepetition Claim

arising under the Prepetition Claim Documents. Notwithstanding the foregoing, the Prepetition

Agent is hereby authorized and entitled, in its discretion, but not required, to file (and amend and/or

supplement, as applicable) a single, master proof of claim (a “Master Proof of Claim”) for any

claims of the Prepetition Agent or the Prepetition Lenders arising from the Prepetition Claim

Documents. Upon the filing of a Master Proof of Claim by the Prepetition Agent, each of the

Prepetition Lenders and each of their respective successors and assigns, shall be deemed to have

filed a proof of claim in the amount set forth opposite its name therein in respect of its claims

INTERIM FINANCING ORDER                                                                        PAGE 31
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 32 of 48



against each of the Debtors of any type or nature whatsoever, and the claim of the Prepetition

Agent and each Prepetition Lender (and each of its respective successors and assigns) named in a

Master Proof of Claim shall be treated as if such entity had filed a separate proof of claim in each

of the Cases; provided, however, that nothing herein shall waive the right of any Prepetition Lender

to file its own proof(s) of claim against the Debtors.

                                         Events of Default

       55.     The Debtor’s authority to use Cash Collateral under this Interim Order shall

immediately and automatically terminate upon the occurrence of any of the following events (each

an “Event of Default”):

               (a)     any default, violation, or breach of any of the Debtors, or the Debtors’
                       failure to comply with, any of the terms of this Interim Order;

               (b)     the occurrence of the Expiration Date (as defined below) or the maturity,
                       termination, expiration, or non-renewal of this Interim Order as provided
                       for herein;

               (c)     the Debtors shall fail to obtain, on or before thirty (30) days after the
                       Petition Date, entry of the Final Order in form and substance acceptable to
                       the Prepetition Agent;

               (d)     an ERISA Event (as defined in the Prepetition Credit Agreement) shall have
                       occurred that, when taken together with all other ERISA Events that have
                       occurred, would reasonably be expected to result in liability of the Debtors
                       in an aggregate amount exceeding $5,000,000;

               (e)     the dismissal or conversion to chapter 7 of the Bankruptcy Code of any of
                       the Cases, or the Debtors shall file a motion or other pleading or support a
                       motion or other pleading filed by any other person seeking the dismissal or
                       conversion of any of the Cases without the consent of the Prepetition Agent;

               (f)     the appointment of a trustee or examiner with expanded powers (beyond
                       those set forth in Bankruptcy Code sections 1106(a)(3) and (4)) under
                       Bankruptcy Code section 1106(b) in the Cases, or the Debtors shall file a
                       motion or other pleading or support a motion or other pleading filed by any
                       other person seeking appointment of such a trustee or examiner in any of
                       the Cases without the consent of the Prepetition Agent;




INTERIM FINANCING ORDER                                                                     PAGE 32
      Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 33 of 48



             (g)    the grant of any security interest, lien, or encumbrance in any of the
                    Prepetition Collateral or Adequate Protection Collateral which is pari passu
                    with or senior to the liens, security interests, or claims of the Prepetition
                    Secured Parties (including, without limitation, the Adequate Protection
                    Liens), including, without limitation, any surcharge of or the imposition or
                    assessment of any costs against of the Prepetition Collateral or Adequate
                    Protection Collateral pursuant to Bankruptcy Code section 506(c) or 552(b)
                    or otherwise, unless the Prepetition Agent agrees in writing that such
                    security interest, lien, or encumbrance does not constitute an Event of
                    Default;

             (h)    without the consent of the Prepetition Agent, the entry of an order granting
                    relief from the Automatic Stay to the holder or holders of any other security
                    interest or lien (other than the Prepetition Secured Parties) in any Prepetition
                    Collateral or the Adequate Protection Collateral to permit the pursuit of any
                    judicial or non-judicial transfer or other remedy against any of the
                    Prepetition Collateral or the Cash Collateral, in each case involving assets
                    with a value in excess of $100,000;

             (i)    any attempt by any Debtor to vacate or modify this Interim Order over the
                    objection of the Prepetition Agent;

             (j)    the entry of any order modifying, reversing, revoking, staying, rescinding,
                    vacating, or amending this Interim Order without the consent of Prepetition
                    Agent;

             (k)    the Debtors commence any challenge to the extent, validity, priority,
                    amount, or unavoidability of the Prepetition Secured Parties’ liens securing
                    the Prepetition Claim or the Adequate Protection Claim, or the entry of an
                    order sustaining any such challenge commenced by any party other than the
                    Debtors;

             (l)    the Debtors fail to timely pay any amount required to be paid to the
                    Prepetition Agent by this Interim Order or the Budget;

             (m)    the allowance of any priority claims (other than the Carve Out) in the Cases
                    that are senior to or on parity with the Adequate Protection Claims or
                    secured claims of the Prepetition Secured Parties against the Debtors and
                    their estates arising from the Prepetition Claim Documents and this Interim
                    Order;

             (n)    except for the reasonable and necessary sale of inventory and supplies and
                    the collection of accounts receivable in the ordinary course of the Debtors’
                    businesses and as may be provided for in the Budget and consistent with the
                    terms hereof, the sale, transfer, lease, or disposition of, or the imposition of
                    any encumbrance on, any of the Pre-Petition Collateral or the Cash
                    Collateral, without the prior written consent of the Pre-Petition Agent;


INTERIM FINANCING ORDER                                                                     PAGE 33
      Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 34 of 48



             (o)    one or more judgments for the payment of money in an aggregate amount
                    in excess of $500,000 (to the extent not covered by independent third party
                    insurance provided by insurers satisfactory to Prepetition Agent as to which
                    the insurer does not dispute coverage and is not subject to an insolvency
                    proceeding, provided that a claim that is pending under review by such an
                    insurer shall not be deemed “denied” for purposes of this clause), shall be
                    rendered against the Debtors and the same shall remain undischarged for a
                    period of thirty (30) consecutive days during which execution shall not be
                    effectively stayed (including as a result of the pendency of the Cases);

             (p)    the entry of an order by the Bankruptcy Court terminating or reducing the
                    period during with the Debtors have the exclusive right to file a chapter 11
                    plan and solicit acceptances thereof pursuant to section 1121 of the
                    Bankruptcy Code;

             (q)    the Debtors shall obtain court authorization to commence, or shall
                    commence, join in, assist or otherwise participate as an adverse party in any
                    suit or other proceeding against any of the Prepetition Secured Parties,
                    provided, however, that the Debtors may comply with discovery requests in
                    connection with any such suit or other proceeding in accordance with
                    applicable law;

             (r)    the entry of an order by the Bankruptcy Court (or any other court of
                    competent jurisdiction) approving any financing under section 364 of the
                    Bankruptcy Code (other than under the DIP Credit Facility) or the Debtors
                    shall file a motion or other pleading or shall support a motion or other
                    pleading filed by any other person seeking any of the foregoing;

             (s)    any Debtor contests the validity or enforceability of any provision of any
                    Prepetition Claim Document or the validity, extent, perfection or priority of
                    a lien granted in favor of the Prepetition Secured Parties or shall support or
                    consent to any other person concerning the foregoing;

             (t)    the filing by any Debtor of a chapter 11 plan without the reasonable consent
                    of the Prepetition Agent;

             (u)    the entry of an order of the Bankruptcy Court pursuant to Bankruptcy Code
                    section 363 approving the sale of any Prepetition Collateral or Adequate
                    Protection Collateral that does not provide for the payment in full of the
                    Prepetition Claim upon the closing of the sale without the reasonable
                    consent of the Prepetition Agent;

             (v)    the entry of an order of the Bankruptcy Court pursuant to Bankruptcy Code
                    section 363(k) limiting the ability of the Prepetition Secured Parties, either
                    individually or together with one or more Prepetition Secured Party, to
                    credit bid the full amount of their claims in the Cases in connection with
                    any asset sale process or plan sponsorship process or any sale of assets (in


INTERIM FINANCING ORDER                                                                   PAGE 34
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 35 of 48



                       whole or part) by any Debtor, including without limitation sales occurring
                       pursuant to Bankruptcy Code section 363 or included as part of any
                       restructuring plan subject to confirmation under Bankruptcy Code section
                       1129(b)(2)(A)(ii)-(iii);

               (w)     the entry of an order of the Bankruptcy Court without the consent of the
                       Prepetition Agent providing for a transfer in venue of any of the Cases; and

               (x)     the failure of the Debtors to meet any of the Milestones.

                                            REMEDIES

       56.     Without requiring further order from the Bankruptcy Court and without the need

for filing any motion for relief from the Automatic Stay or any other pleading, upon the occurrence

and during the continuance of any Event of Default and following the giving of not less than

three (3) business days’ prior written notice (the “Default Notice Period”) by the Prepetition Agent

via email to counsel to the Debtors, the U.S. Trustee, and counsel to any official committee

appointed in these Cases, the Debtors’ authority to use Cash Collateral shall immediately

terminate; provided, however, that during the Default Notice Period, the Debtors and any official

committee appointed in these Cases may seek an emergency hearing before the Bankruptcy Court,

and must provide prompt notice of such hearing to the Prepetition Agent and its counsel, to contest

whether an Event of Default has occurred. Upon the occurrence and during the continuation of an

Event of Default, the Prepetition Agent and the Prepetition Lenders, in accordance with the

Prepetition Claim Documents, as applicable, are hereby authorized to file a motion on shortened

notice of no less than five (5) business days seeking relief from the Automatic Stay (the “Stay

Relief Motion”) in order to permit the Prepetition Agent and the Prepetition Lenders to exercise

any or all of their other rights and remedies set forth in this Interim Order and the Prepetition Claim

Documents pursuant to and subject to the terms and provisions of this Interim Order and the

Prepetition Claim Documents. Notwithstanding the occurrence of an Event of Default, all of the

rights, remedies, benefits, and protections provided to the Prepetition Secured Parties this Interim

INTERIM FINANCING ORDER                                                                        PAGE 35
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 36 of 48



Order shall survive. Further, upon the occurrence and during the continuation of an Event of

Default, the DIP Credit Agreement Signatures shall no longer be subject to being held in

irrevocable escrow.

       57.     Subject to section 363(k) of the Bankruptcy Code, the Prepetition Agent may, at

the direction of the Majority Lenders (as defined in the Prepetition Credit Agreement), credit bid

all or any portion of the Prepetition Agent’s and the Prepetition Lenders’ respective claims,

including, without limitation, the Prepetition Claim and the Adequate Protection Claim, at any

time, including during any auction or other sale process, on any individual asset, portion of the

assets, or all assets constituting their respective Prepetition Collateral or Adequate Protection

Collateral in conjunction with any sale of the Debtors’ assets pursuant to any chapter 11 plan or

sale transaction.

                                         OTHER TERMS

       58.     Other than the Carve Out, no priority claims shall be allowed that are or will be

prior to or on parity with the Adequate Protection Claim or other secured claims of the Prepetition

Agent and the Prepetition Lenders against the Debtors and their estates arising from the Prepetition

Claim Documents and this Interim Order.

       59.     No obligations incurred or payments or other transfers made by or on behalf of the

Debtors to the Prepetition Agent or the Prepetition Lenders after the Petition Date pursuant to this

Interim Order shall be avoidable or recoverable from the Prepetition Agent or the Prepetition

Lenders under any section of the Bankruptcy Code, any other federal, state, or other applicable

law, or otherwise. Any postpetition transfer or other payment by or on behalf of the Debtors to

the Prepetition Agent, or any postpetition application by the Prepetition Agent, pursuant to this

Interim Order or otherwise, shall be subject to the priorities in payment as set forth in this Interim

Order and the Prepetition Claim Documents, as applicable.

INTERIM FINANCING ORDER                                                                       PAGE 36
        Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 37 of 48



        60.     The provisions of this Interim Order shall inure to the benefit of the Debtors, the

Prepetition Agent, and the Prepetition Lenders, and they shall be binding upon (a) the Debtors and

their successors and assigns, including, without limitation, any trustee or other fiduciary hereafter

appointed as legal representative of the Debtors or with respect to property of the estates of the

Debtors, whether under chapter 11 of the Bankruptcy Code, any confirmed plan, any subsequent

chapter 7 case, or after any dismissal of the Cases and (b) all creditors of any of the Debtors and

other parties in interest.

        61.     Except for the reasonable and necessary sale of inventory and supplies in the

ordinary course of the Debtors’ business and as may be provided for in the Budget and consistent

with the terms of the Prepetition Claim Documents, the Debtors shall not sell, transfer, lease,

encumber, or otherwise dispose of any of the Prepetition Collateral or the Adequate Protection

Collateral, without the prior written consent of the Prepetition Agent. The proceeds from any sale

of any of the Debtors’ assets (other than inventory sold in the ordinary course of the Debtors’

business) and any casualty or condemnation proceeds, shall be paid to the Prepetition Agent for

application to the Prepetition Claim and/or the Adequate Protection Claim, as determined by the

Prepetition Agent.

        62.     The Prepetition Lenders’ consent for the Debtors’ use of Cash Collateral is given

in reliance on this Interim Order, and so long as the Prepetition Claim, the Adequate Protection

Claim, and all other claims of the Prepetition Agent and the Prepetition Lenders against the Debtors

remain unpaid, there shall not at any time be entered in the Cases any other order that, except as

consented to by the Prepetition Agent in writing, (a) authorizes the use of Cash Collateral or the

sale, lease, or other disposition of the Prepetition Collateral or Adequate Protection Collateral

unless the cash proceeds will indefeasibly pay the Prepetition Claim, the Adequate Protection



INTERIM FINANCING ORDER                                                                      PAGE 37
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 38 of 48



Claim, and all other claims of the Prepetition Agent and the Prepetition Lenders against the Debtors

in full, (b) authorizes the obtaining of credit or the incurring of indebtedness secured by a lien or

security interest in property in which the Prepetition Agent or the Prepetition Lenders hold or assert

liens or security interests, or (c) grants to any claim a priority administrative claim status that is

equal or superior to the superpriority status granted to the Prepetition Agent and the Prepetition

Lenders herein.

       63.     The terms hereunder and under the Prepetition Claim Documents, the Prepetition

Liens, and the Adequate Protection Liens granted to the Prepetition Agent and the Prepetition

Lenders under this Interim Order, and the rights of the Prepetition Agent and the Prepetition

Lenders pursuant to this Interim Order with respect to the Prepetition Collateral and the Adequate

Protection Collateral shall not be altered, modified, extended, impaired, or affected by any

chapter 11 plan of the Debtors without the prior written approval of the Prepetition Agent.

       64.     The terms and provisions of this Interim Order and any actions taken pursuant

hereto shall survive entry of any order that may be entered converting to chapter 7 or dismissing

the Debtors’ Cases, except for the Debtors’ authority to use any Cash Collateral and any

obligations. The terms and provisions of this Interim Order, as well as the priorities in payment,

liens, and security interests granted pursuant to this Interim Order and the Prepetition Claim

Documents, shall continue after any dismissal of the Debtors’ Cases in this or any subsequent case

under the Bankruptcy Code of any of the Debtors, and such priorities in payment, liens, and

security interests shall maintain their priority as provided by this Interim Order until such time as

the Carve Out, the Prepetition Claim and the Adequate Protection Claim, and all other claims of

the Prepetition Agent and the Prepetition Lenders against the Debtors shall have been indefeasibly

paid and satisfied in full in accordance with the terms of the Prepetition Claim Documents and this



INTERIM FINANCING ORDER                                                                       PAGE 38
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 39 of 48



Interim Order, and the Prepetition Secured Parties shall have no further obligation or financial

accommodation to any of the Debtors.

       65.     The Debtors’ stipulations, admissions, releases, and waivers contained in

paragraphs 9 through 11 and paragraph 73 of this Interim Order shall be binding upon the Debtors’

estates and any successor thereto (including, without limitation, any chapter 7 or chapter 11 trustee

appointed or elected for any of the Debtors) in all circumstances and for all purposes. The Debtors’

stipulations, admissions, releases, and waivers contained in paragraphs 9 through 11 and

paragraph 73 of this Interim Order shall be binding upon all other parties in interest, including,

without limitation, any statutory or non-statutory committee appointed or formed in these Cases

(a “Committee”) and any other person or entity acting or seeking to act on behalf of the Debtors’

estates in all circumstances and for all purposes unless: (a) such other party in interest with

requisite standing (subject in all respects to any agreement or applicable law that may limit or

affect such entity’s right or ability to do so), has timely filed an adversary proceeding or contested

matter (subject to the limitations contained herein, including, inter alia, in this paragraph) by no

later than (i) the earlier of (x) five (5) business days prior to the commencement of the hearing to

confirm a chapter 11 plan in these Cases, and (y) seventy-five (75) calendar days after entry of this

Interim Order, (ii) solely with respect to any Committee, sixty (60) calendar days after the

appointment of any Committee if appointed within thirty (30) days after the Petition Date, and

(iii) any such later date as has been agreed to, in writing by the Prepetition Agent (the time period

established by the foregoing clauses (i) and (iii), the “Challenge Period”), (A) objecting to or

challenging the amount, validity, perfection, enforceability, priority, or extent of the Prepetition

Claim or the Prepetition Liens, or (B) otherwise asserting or prosecuting any action for

preferences, fraudulent transfers or conveyances, other avoidance power claims, or any other



INTERIM FINANCING ORDER                                                                       PAGE 39
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 40 of 48



claims, counterclaims, or causes of action, objections, contests, or defenses (collectively, the

“Challenges”) against any of the Prepetition Secured Parties or their representatives in connection

with matters related to against any of the Prepetition Secured Parties or their Representatives in

connection with matters related to the (i) Prepetition Claim Documents, (ii) the Prepetition Claim,

(iii) the Prepetition Liens, or (iv) the Prepetition Collateral, and (b) there is a final non-appealable

order in favor of the plaintiff sustaining any such Challenge in any such timely filed adversary

proceeding or contested matter; provided, however, that any pleadings filed in connection with any

Challenge shall set forth with specificity the basis for such challenge or claim and any challenges

or claims not so specified prior to the expiration of the Challenge Period shall be deemed forever

waived, released and barred; provided further, however, that the Committee shall not be required

to prove in connection with any motion for derivative standing that the Debtors have unreasonably

declined to pursue such Challenges. If no such Challenge is timely and properly filed during the

Challenge Period or the Bankruptcy Court does not rule in favor of the plaintiff in any such

proceeding, then: (a) the Debtors’ stipulations, admissions, agreements and releases contained in

this Interim Order shall be binding on all parties in interest, including, without limitation, the

Committee (if any), (b) the obligations of the Debtors under the Prepetition Claim Documents shall

constitute allowed claims not subject to defense, claim, counterclaim, recharacterization,

subordination, offset or avoidance, for all purposes in these Cases, and any subsequent chapter 7

case(s), (c) the Prepetition Liens on the Prepetition Collateral shall be deemed to have been, as of

the Petition Date, legal, valid, binding, perfected, first-priority security interests and liens, not

subject to recharacterization, subordination, avoidance, or other defense, and (d) the Prepetition

Claim and the Prepetition Liens shall not be subject to any other or further claim or challenge by

any Committee or any other party in interest acting or seeking to act on behalf of the Debtors’



INTERIM FINANCING ORDER                                                                         PAGE 40
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 41 of 48



estates, including, without limitation, any successor thereto (including, without limitation, any

chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for any of the Debtors) and

any defenses, claims, causes of action, counterclaims and offsets by the Committee (if any), any

non-statutory committees appointed or formed in these Cases, or any other party acting or seeking

to act on behalf of the Debtors’ estates, including, without limitation, any chapter 7 trustee or

chapter 11 trustee or examiner appointed or elected for any of the Debtors, whether arising under

the Bankruptcy Code or otherwise, against any of the Prepetition Secured Parties and their

representatives arising out of or relating to the Prepetition Claim Documents shall be deemed

forever waived, released, and barred. If any such Challenge is timely filed during the Challenge

Period, the stipulations, admissions, agreements and releases contained in this Interim Order in

paragraphs 9 through 11 and paragraph 73 of this Interim Order, shall nonetheless remain binding

and preclusive (as provided in the second sentence of this paragraph) on any Committee (if any),

and on any other person or entity, except to the extent that such stipulations, admissions,

agreements and releases were expressly and successfully challenged in such Challenge as set forth

in a final, non-appealable order of court of competent jurisdiction. Nothing in this Interim Order

vests or confers on any person, including the Committee (if any), standing or authority to pursue

any claim or cause of action belonging to the Debtors or their estates, including, without limitation,

Challenges with respect to (i) the Prepetition Claim Documents, (ii) the Prepetition Claim, or

(iii) the Prepetition Liens.

        66.     If any or all of the provisions of this Interim Order are hereafter modified, vacated,

or stayed without the prior written agreement of the Prepetition Agent, such modification,

vacation, or stay shall not affect the validity or enforceability of any security interest, lien, priority

or other protection authorized, granted, or created hereby or pursuant to any of the Prepetition



INTERIM FINANCING ORDER                                                                          PAGE 41
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 42 of 48



Claim Documents. Notwithstanding any such modification, vacation, or stay, any indebtedness,

obligations, or liabilities incurred by the Debtors to the Prepetition Agent before the effective date

of such modification, vacation, or stay shall be governed in all respects by the original provisions

of this Interim Order, and the Prepetition Agent shall be entitled to all the liens, rights, remedies,

privileges, and benefits granted herein and pursuant to the Prepetition Claim Documents with

respect to all such indebtedness, obligations, or liabilities.

        67.     No approval, agreement, or consent requested of the Prepetition Agent by the

Debtors pursuant to the terms of this Interim Order or otherwise shall be inferred from any action,

inaction, or acquiescence of the Prepetition Agent other than a writing acceptable to the Prepetition

Agent that is signed by the Prepetition Agent and expressly shows such approval, agreement or

consent, without limitation. Nothing herein shall in any way affect the rights of the Prepetition

Agent or the Prepetition Lenders as to any non-Debtor entity, without limitation. Except as

otherwise expressly set forth herein, any determination, agreement, decision, consent, election,

approval, acceptance, waiver, designation, authorization, or other similar circumstance or matter

of the Prepetition Agent or the Prepetition Lenders hereunder or related hereto, shall be in the

Prepetition Agent’s and/or the Prepetition Lenders’ sole and absolute discretion.            Any act

committed or action taken by the Prepetition Agent hereunder shall be deemed to be made for itself

and for and on behalf of the Prepetition Lenders, as applicable. Any authority or other right,

benefit, or interest granted to the Prepetition Agent hereunder is deemed to be granted to the

Prepetition Agent for itself and for and on behalf of the Prepetition Lenders, as applicable. Any

postpetition transfer or other payment by or on behalf of the Debtors to the Prepetition Agent, or

any postpetition application by the Agent, pursuant to this Interim Order or otherwise, shall be




INTERIM FINANCING ORDER                                                                       PAGE 42
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 43 of 48



deemed to be made to the Prepetition Agent, for itself and for and on behalf of the Prepetition

Lenders.

       68.     Nothing herein shall be deemed or construed to waive, limit, or modify the rights

of the Prepetition Agent to obtain further adequate protection and other statutory protections for

the use of the Prepetition Collateral and Cash Collateral, or to seek other relief in these Cases in

accordance with any provision of the Bankruptcy Code or applicable law.

       69.     Unless expressly and specifically provided otherwise herein, nothing herein shall

be deemed or construed to waive, limit, modify or prejudice the claims, rights, protections,

privileges and defenses of the Prepetition Agent and the Prepetition Lenders afforded pursuant to

the Bankruptcy Code.

       70.     This Interim Order, and the findings of fact and conclusions of law contained

herein, shall be effective upon signature by the Bankruptcy Court, and may be relied upon by the

Prepetition Agent, the Prepetition Lenders, and the Debtors without the necessity of entry into the

docket sheet of these Cases. To the extent any findings may constitute conclusions, and vice versa,

they are hereby deemed as such.

       71.     The Bankruptcy Court hereby expressly retains jurisdiction over all persons and

entities, co-extensive with the powers granted to the Bankruptcy Court under the Bankruptcy Code,

to enforce the terms of this Interim Order and to adjudicate any and all disputes in connection

therewith by motion and without necessity of an adversary proceeding.

       72.     All headings in this Interim Order are descriptive and for reference only, and do not

have separate meaning or change any terms therein.

                                     WAIVER OF CLAIMS

       73.     SUBJECT TO PARAGRAPH 65 HEREOF, EACH OF THE DEBTORS (IN

THEIR OWN RIGHT, ON BEHALF OF THEIR ESTATES, REPRESENTATIVES,

INTERIM FINANCING ORDER                                                                     PAGE 43
      Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 44 of 48



DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS

AND AGENTS, AND THEIR SUCCESSORS AND ASSIGNS, IN EACH CASE TO THE

EXTENT PERMITTED BY APPLICABLE LAW) (COLLECTIVELY, THE “RELEASING

PARTIES”),    HEREBY      RELEASES,     ACQUITS,   FOREVER     DISCHARGES    AND

COVENANTS NOT TO SUE THE PREPETITION AGENT, THE PREPETITION LENDERS,

AND     THE    PREPETITION     AGENT’S     AND     THE    PREPETITION   LENDERS’

REPRESENTATIVES,          AFFILIATES,    DIRECTORS,       OFFICERS,   EMPLOYEES,

INDEPENDENT       CONTRACTORS,        ATTORNEYS     AND     AGENTS,   AND   THEIR

SUCCESSORS AND ASSIGNS (THE “RELEASED PARTIES”) FROM ANY AND ALL ACTS

AND OMISSIONS OF THE RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS,

CAUSES OF ACTION, AVOIDANCE ACTIONS, COUNTERCLAIMS, DEMANDS,

CONTROVERSIES, COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, RECKONINGS,

BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES, OBJECTIONS, LEGAL

PROCEEDINGS, EQUITABLE PROCEEDINGS, AND EXECUTIONS OF ANY NATURE,

TYPE, OR DESCRIPTION WHICH THE RELEASING PARTIES HAVE OR MAY COME TO

HAVE AGAINST THE RELEASED PARTIES THROUGH THE DATE OF THIS INTERIM

ORDER, AT LAW OR IN EQUITY, BY STATUTE OR COMMON LAW, IN CONTRACT, IN

TORT, INCLUDING, WITHOUT LIMITATION, BANKRUPTCY CODE CHAPTER 5

CAUSES OF ACTION, WHETHER THE LAW OF THE UNITED STATES OR ANY OTHER

COUNTRY, UNION, ORGANIZATION OF FOREIGN COUNTRIES OR OTHERWISE,

KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED (COLLECTIVELY, THE

“RELEASED CLAIMS”). THE DEBTORS, ON BEHALF OF THE RELEASING PARTIES,

FURTHER COVENANT NOT TO SUE THE RELEASED PARTIES ON ACCOUNT OF ANY



INTERIM FINANCING ORDER                                                     PAGE 44
       Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 45 of 48



RELEASED CLAIM. THIS PARAGRAPH IS IN ADDITION TO AND SHALL NOT IN ANY

WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY THE

RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES. NOTWITHSTANDING

THE RELEASES AND COVENANTS IN FAVOR OF THE RELEASED PARTIES

CONTAINED ABOVE IN THIS PARAGRAPH, SUCH RELEASES AND COVENANTS IN

FAVOR OF THE RELEASED PARTIES SHALL BE DEEMED ACKNOWLEDGED AND

REAFFIRMED         BY    THE     DEBTORS       EACH      TIME     THERE    IS   A    FINANCIAL

ACCOMMODATION OR USE OF CASH COLLATERAL UNDER THIS INTERIM ORDER

AND THE PREPETITION CLAIM DOCUMENTS. THE RELEASES AND WAIVERS IN

THIS PARAGRAPH SHALL SURVIVE THE OCCURRENCE OF AN EVENT OF DEFAULT

UNDER THIS INTERIM ORDER.

                                             NOTICE

       74.     The Debtors’ proposed counsel shall serve this Interim Order on all of the following

parties: (a) the U.S. Trustee; (b) the attorneys for the Prepetition Agent and the Prepetition

Lenders; (c) all creditors known to the Debtors who have or may assert liens against any of the

Debtors’ assets; (d) the United States Internal Revenue Service; (e) the 30 largest unsecured

creditors of the Debtors; and (f) all parties in interest who have filed a notice of appearance or

upon whom service must be effected under the Federal Rules of Bankruptcy Procedure or the

Bankruptcy Local Rules. Any notice required hereunder to the Debtors or any official committee

appointed in these Cases shall be deemed given when delivered by email, other electronic delivery,

fax, or hard copy, to their respective counsel of record in these Cases.

                               EXPIRATION DATE/MATURITY

       75.     The Prepetition Agent’s consent and Debtors’ authority to use Cash Collateral this

Interim Order, subject to the funding and Budget limitations above, shall be effective upon entry

INTERIM FINANCING ORDER                                                                    PAGE 45
         Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 46 of 48



  of this Interim Order to and including, without limitation, the earlier of: (a) at the election of the

  Prepetition Agent, the continued existence of an Event of Default as set forth in paragraph 55

  above, (b) entry of the Final Order, or (c) the effective date of any chapter 11 plan, at which time

  all of the Debtors’ authority to use Cash Collateral and this Interim Order shall terminate, unless

  extended by written agreement of the parties hereto, a copy of which, with an updated Budget,

  shall be promptly filed with this Bankruptcy Court by the Debtors ((b) of this paragraph, the

  “Expiration Date”).

         76.     This Interim Order is effective immediately.


 November
        October 17,20, 2019
                    2018                              
                                                      
                                                                                                     
                                                                        
                                                                
                                                      
                                                      




  INTERIM FINANCING ORDER                                                                       PAGE 46
Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 47 of 48



                           EXHIBIT 1

                            BUDGET
Approach Resources Inc.
DIP Budget



($ in thousands)                                     November       November        November        November       December       December       December         December            January           January           January            January
                                 Forecast Week #        1              2               3               4               5              6              7                8                  9                 10                11                 12              13           13 Wks Ended
                                        Week Ended   11/24/2019     12/1/2019       12/8/2019       12/15/2019     12/22/2019     12/29/2019         1/5/2020     1/12/2020       1/19/2020         1/26/2020             2/2/2020           2/9/2020       2/16/2020            2/16/2020

  Total Receipts                                     $     4,288    $     1,838     $       30      $         -    $         -    $     5,860    $          30    $           -   $             -   $      6,018      $              -   $          30      $           -    $       18,094

  Disbursements
    Payroll & Benefits                                      (165)          (245)           (165)         (1,620)          (165)          (245)            (165)          (245)            (165)                -               (410)                 -               (410)            (4,000)
    Royalty and WI payments                                    -              -          (1,225)           (306)             -              -                -         (1,172)            (293)                -                  -             (1,204)                 -             (4,200)
    AP Payments                                             (900)           (10)           (950)            (10)          (950)           (10)            (950)           (10)            (950)              (10)            (5,450)               (10)              (950)           (11,160)
  Total Operating Disbursements                           (1,065)          (255)         (2,340)         (1,936)        (1,115)          (255)          (1,115)        (1,427)           (1,408)             (10)            (5,860)            (1,214)          (1,360)             (19,360)

  Net Cash Flow from Operations                            3,223          1,583          (2,310)         (1,936)        (1,115)         5,605           (1,085)        (1,427)           (1,408)           6,008             (5,860)            (1,184)          (1,360)              (1,266)

  Non-Operating Disbursements
   Restructuring Costs                                         -                -            -                -              -           (447)            (250)          (760)                  -                 -          (1,573)                    -        (1,192)              (4,222)
   Hedge Gain / (Loss)                                         -                -          100                -              -              -                -            100                   -                 -               -                     -             -                  200
   Other                                                     (50)               -            -                -              -              -              (75)             -                   -                 -             (75)                    -             -                 (200)
  Total Non-Operating Disbursements                          (50)               -          100                -              -           (447)            (325)          (660)                  -                 -          (1,648)                    -        (1,192)              (4,222)

    DIP Revolver Interest                                      -                -               -             -              -              -             (166)               -                 -                 -            (172)                    -               -              (337)
    DIP Fees / Other                                        (300)               -               -          (330)             -              -              (12)               -                 -                 -             (11)                    -               -              (652)
  Total Debt Service                                        (300)               -               -          (330)             -              -             (177)               -                 -                 -            (182)                    -               -              (989)

  Net Cash Flow                                      $     2,873    $     1,583     $    (2,210) $       (2,266) $      (1,115) $       5,158    $      (1,587) $      (2,087) $         (1,408) $         6,008      $      (7,690) $          (1,184) $        (2,552)     $        (6,478)


  Cash Balance and Liquidity
  Beginning (Book) Cash Balance                      $     2,176    $     5,048     $     6,631 $         4,421 $        5,000 $        5,000 $          5,000 $        5,000 $           5,000 $           5,000 $           5,000 $            5,000 $          5,000      $         2,176
    Net Cash Flow                                          2,873          1,583          (2,210)         (2,266)        (1,115)         5,158           (1,587)        (2,087)           (1,408)            6,008            (7,690)            (1,184)          (2,552)              (6,478)
    DIP Revolver Draw / (Paydown)                              -              -               -           2,845          1,115         (5,158)           1,587          2,087             1,408            (6,008)            7,690              1,184            2,552                9,302
  Ending (Book) Cash Balance                               5,048          6,631           4,421           5,000          5,000          5,000            5,000          5,000            5,000             5,000              5,000              5,000            5,000               5,000
  DIP Revolver Availability                                  -              -               -            13,655         12,540         17,698           16,110         14,024           12,616            18,624             10,934              9,750            7,198               7,198
  Total Liquidity (Book)                             $     5,048    $     6,631     $     4,421     $    18,655    $    17,540    $    22,698    $      21,110    $    19,024     $     17,616      $     23,624      $      15,934      $      14,750      $    12,198      $       12,198


  Ending Prepetition Revolver Balance                $   322,000    $   322,000     $   322,000     $   297,250    $   297,250    $   297,250    $     297,250    $   297,250     $    297,250      $    297,250      $     297,250      $     297,250      $   297,250
  Ending DIP Revolver Balance                        $         -    $         -     $         -     $    27,595    $    28,710    $    23,552    $      25,140    $    27,226     $     28,634      $     22,626      $      30,316      $      31,500      $    34,052
                                                                                                                                                                                                                                                                                                Case 19-36444 Document 32 Filed in TXSB on 11/20/19 Page 48 of 48
